Citation Nr: 0816703	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to helpless child status based on a permanent 
capacity for self support prior to age 18.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1943 to December 1945, to include a period as a 
prisoner of war (POW) in Germany from September 1944 to May 
1945.  The veteran passed away in June 2000.  The appellant 
is his daughter.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1985 decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied helpless 
child status.  The Board notes that upon filing her 
substantive appeal in June 2006, the claimant requested a 
personal hearing before a Veterans Law Judge at the RO.  She 
withdrew this request in September 2007 correspondence, and 
reiterated in January 2008 correspondence to the Board that 
she did not desire a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran passed away in June 2000.  His widow at that time 
filed a claim for Dependency and Indemnity Compensation (DIC) 
benefits; she included a claim for helpless child benefits 
for the appellant.  August 2000 correspondence from the RO 
requested additional information and evidence relating to the 
helpless child claim, but the widow did not respond.  Her 
application for DIC pension was granted in November 2000.  
Notification from VA informed her that she was being paid at 
a level for no dependents, but that she could still submit 
evidence regarding helpless child status.

In September 2001, VA received correspondence from the 
appellant daughter stating she wished to pursue a claim for 
her own disability under her father's file.  No action was 
taken by the RO, and there is no evidence that the appellant 
followed up on her submission.

In January 2005, a special review of former POW files was 
performed, and the open 2001 claim was noted.  The RO took 
steps to develop the claim, including sending correspondence 
to the widow in compliance with the duties to notify and 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  There was no response to the VCAA letter.  Based on 
the evidence of record consisting of private treatment 
records from 1998 and 1999, the RO denied helpless child 
status in an August 2005 decision addressed to the widow.    

Following that decision, however, the appellant submitted 
private medical records from 1982 to 1999, and VA was able to 
obtain Social Security Administration records related to the 
appellant's disability award from that agency.  In December 
2005, the RO again denied entitlement to helpless child 
status, but this time addressed the decision to the 
appellant, and not her mother.

The medical records indicate that the widow may be in a 
nursing home and/or that she may be otherwise incapacitated.  
The circumstances of the claim are indicate the appellant may 
or may not have actually received the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In order to ensure 
that the current claimant, the appellant, did indeed receive 
adequate notice of the evidence and information needed to 
substantiate her claim, and the respective duties and 
obligation of the claimant and VA in obtaining such, the 
Board finds that remand is required.

This need for remand is further highlighted by the private 
medical evidence submitted by the appellant.  Private 
doctors, upon first treating the appellant in August 1982, 
note a history of treatment for seizures and psychiatric 
treatment for "emotional problems."  The appellant has 
stated that signs and symptoms of her disability fist 
appeared when she was 16, in 1978, and that she had more 
serious symptoms around the time of her 18th birthday.  One 
private provider has submitted a statement that their records 
indicate a diagnosis at age 18, and serious symptoms prior to 
age 18.  VA should take steps to obtain the older medical 
records, or at the very least to ensure that the appellant is 
aware of both the need to submit them and the assistance VA 
can offer in obtaining them if proper releases are submitted. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent.  Specifically, she should be 
informed of the importance of submitting 
evidence documenting the severity of her 
condition prior to age 18.  

2.  The appellant should be asked to 
provide a separate, completed VA Form 21-
4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for each private healthcare 
provider who treated the claimant prior to 
August 1982.  If completed forms are 
obtained, the RO should take appropriate 
steps to obtain all identified private 
treatment records.  In the alternative, 
the appellant should be asked to provide 
complete private  treatment records which 
are not already of record.
 
3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
opinion required by newly obtained 
evidence.  The RO should then readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the 
appellant the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

